Citation Nr: 1439151	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was later transferred to the RO in New Orleans, Louisiana.

In August 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In February 2012, the Board remanded the case to the Appeals Management Center (AMC) for additional development.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the March 2012 VA examination findings revealed no active skin pathology, the Veteran testified active symptoms were present during the 12 months prior to the hearing.  A lay person is in fact competent to recognize and report skin abnormalities.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, the examiner did in fact note a 1970 diagnosis of heat rash for which the Veteran had used topical medications over the prior 12 months.  Hence, the evidence rises to the threshold of a current disorder, and a nexus opinion is needed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the March 2012 skin examination.  Ask the examiner to provide an addendum in which she assumes the Veteran had some level of symptomology over the last 12 months and to opine if there is at least a 50-percent probability the assumed symptomatology is causally related to the symptoms noted in the service treatment records, or otherwise causally related to the Veteran's active service.

The examiner is asked to provide a full explanation for any opinion rendered.  Should the examiner advise the requested opinion cannot be provided, a full explanation as to why should be provided, to include what additional information or evidence is needed for an opinion.

In the event the examiner who conducted the June 2014 claims file review is no longer available, refer the claims file to an equally qualified examiner.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a Supplemental Statement of the Case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



